Citation Nr: 1550687	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), major depressive disorder and panic disorder without agoraphobia, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The Veteran's claim for an increased rating for PTSD was received by VA on July 8, 2009.  The September 2009 rating decision on appeal denied a rating in excess of 30 percent for PTSD.  A January 2012 rating decision granted the Veteran a 50 percent rating for PTSD, and a December 2014 rating decision granted the Veteran a 70 percent rating for PTSD.  The 70 percent rating was made effective from the July 8, 2009 receipt of claim for an increased rating.  The Veteran continues to seek a higher rating.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a 100 percent rating for PTSD or to a TDIU.  The Veteran's most recent VA examination for rating purposes was performed in October 2014.  The Board notes that at his October 2015 hearing the Veteran testified that his panic attacks had gotten much worse.  (Hearing Transcript at 26).  His spouse stated that in the last year the Veteran's PTSD had gotten much worse.  (Hearing Transcript at 27).  The Veteran must be provided a new VA examination to determine the current severity of his service-connected psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran submitted a November 2012 letter from a private psychologist.  The psychologist reported that he had evaluated the Veteran on five occasions in October and November 2012.  The Veteran's private psychiatric treatment records have not been requested or obtained from the private psychologist.  Copies of these records should be obtained and associated with the Veteran's claims file.  

The TDIU issue must be remanded because it is inextricably intertwined with the Veteran's claim for an increased rating for his psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's updated VA treatment records should be obtained and associated with the Veteran's claims file. 

2.  Obtain from the Veteran any authorizations necessary for the release of copies of his treatment records from R. Jeffrey Munson, Ph.D., and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been accomplished, arrange for a VA psychiatric examination of the Veteran to determine the current severity of his service-connected psychiatric disorder.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's psychiatric symptoms and provide information as to the functional impairments caused by his psychiatric symptoms on his daily activities.

The examiner should also comment on the functional impairments of all of the Veteran's service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  The service-connected disabilities include PTSD (including major depressive disorder and panic disorder without agoraphobia), tinnitus, and hearing loss.  The examiner should also discuss whether there are combined effects of the Veteran's service-connected disabilities which result in a greater impairment.

4.  Upon completion of the above, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




